Mr. Justice Ball delivered the opinion of the court. First. In Merchants Navigation Co. v. Amsden, 35 Ill. App. 307, this court held that a copy of the last enrollment of a vessel, and of a bill of sale of the same, duly certified by a collector of customs, are competent evidence to establish Xjrima facie the ownership of such vessel. The question of the admissibility in evidence of the enrollment of the “Albert Soper ” is not before us, since the court finally admitted it; but in directing the jury to find a verdict for the defendant, the trial judge held this evidence did not tend to prove that the defendant was the owner of the vessel. This was error. Second. When an officer of a corporation, while acting within the scope of his authority and in the performance of his corporate duties, makes an admission, the corporation is bound thereby. It is true that generally a corporation is not bound by the declarations of its vice-president; but in the absence of the president, and while acting in his stead, in the business of the corporation, such officer may and can bind the corporation. The reason assigned by the court for rejecting the evidence of the witness Hinckley, namely, that such admission was not made in the presence of the plaintiff or to any one speaking for her, is not a good one. The presence or absence of the plaintiff or of her representative is immaterial. Counsel for plaintiff was shut off from a proper and full examination of this witness. The question as to whether or not the conversation took place at a meeting of the directors of the defendant, should have been answered. Non constat, it was had at such a meeting, which was called to discuss this accident, at which the vice-president was in the chair representing the corporation, and in which the plan of defense was talked over and the means therefor were provided. If these things had appeared, (and we cannot say they would not,) and in the course of the proceedings the chairman had said the defendant owned the “ Albert Soper,” such admission would be competent evidence tending to show ownership. Third. It is said by defendant in error that if it be proved or admitted defendant owned the “Albert Soper” at the time of. the accident, this is not sufficient to make the corporation liable. Usually the man who owns a carriag-e or a vessel uses it, or controls those who use it. The cases in which he does not are outside of the general rule. Hence, evidence of ownership ought to shift and does shift the burden of proof. “ Ships are most commonly in the employment of the owners, and consequently proof of ownership is evidence tending to prove that the persons proved to be the owners of the ship are employers of those having actual custody of the ship; and the register being evidence to the title of the ship, is, I think, evidence that the registered owners are in possession and employ those having the actual custody.” Hibbs v. Ross, L. R. 1 Q. B; 534. For the errors indicated, the judgment of the Circuit Court is reversed, and the cause is remanded. Reversed, and remanded.